Citation Nr: 1608697	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  12-24 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to August 12, 2014, and a rating in excess of 20 percent as pf August 12, 2014, for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1997 to August 2011.

The Veteran served on active duty from August 1997 to August 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Salt Lake City, Utah Department of Veterans Affairs Regional Office (RO).  

During the pendency of the appeal, a June 2013 rating decision granted a 10 percent rating for a lumbar spine disability, effective August 7, 2011, the date of the grant of service connection.  A subsequent January 2016 rating decision granted a 20 percent rating for a lumbar spine disability, effective August 12, 2014.  However, as those increases do not represent a full grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This matter was remanded in December 2014 for additional development.  It has now returned to the Board for appellate consideration.


REMAND

Regrettably, the Board finds that additional remand is warranted before the issue on appeal can be decided.  

At a June 2013 VA examination, the Veteran indicated that he received private treatment for a lumbar spine disability.  Specifically, he reported that a magnetic resonance imaging scan (MRI) performed at the direction of his private physician showed a diagnosis of degenerative disease in the lower lumbar spine.  There is no indication that efforts have been made to obtain any private treatment records in relation to the lumbar spine disability or that the June 2013 VA examiner reviewed the MRI report showing degenerative disease.  

Additionally, while an addendum opinion was obtained in accordance to the Board's December 2014 remand, the Board notes that the most current range of motion measurements for the Veteran's lumbar spine are from the June 2013 VA examination, almost three years ago.  As the Veteran's lumbar spine disability is degenerative in nature, the Board finds that a more current VA examination is now needed to determine the current severity and functional impairment of the lumbar spine disability before a decision can be rendered in this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims file, to include the private treatment records to include and MRI identified at the June 2013 VA examination.

2.  Then, schedule the Veteran for a VA examination to determine the current symptoms and severity of a lumbar spine disability.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily or occupational activities, and the level of the disability.  The examiner should provide ranges of motion of the thoracolumbar spine measured in degrees and should state whether there is any additional loss of function due to painful motion, weakened motion, fatigability, incoordination, or other factors.

3.  Then, readjudicate the claims on appeal. If any decision is adverse to the Veteran, issue a supplemental statement of the case, and allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

